PER CURIAM.
AFFIRMED. Wal-Mart Stores, Inc. v. McDonald, 676 So.2d 12(Fla. 1st DCA 1996). See also Capitano v. CSX Transp., Inc., 698 So.2d 652 (Fla. 2d DCA 1997) (no inference could be drawn from the evidence presented to support a negligence action); Atlantic Nat. Bank of Fla. v. Vest, 480 So.2d 1328 (Fla. 2d DCA 1985) (alleged misrepresentation was independent of any injury and therefore no causal link was shown between the two or one was not shown to be material to the other).
ALLEN and MICKLE, JJ., and SMITH, LARRY G., Senior Judge, concur.